Exhibit 10.3
 
AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT
 
           This Amended and Restated Investor Rights Agreement, made effective
as of July [•], 2012 (this “Agreement”), by and among Tel-Instrument Electronics
Corp., a New Jersey corporation (the “Company”), [   ]1 and [   ] (collectively,
the “Specified Holders”), [   ]., a Delaware limited partnership (“[   ]
Investor”), [   ], an Illinois limited liability company (“[   ] Investor” and,
together with the [   ] Investor, the “Investors”, and each individually, an
“Investor,” and the Investors collectively with the Specified Holders, the
“Stockholders,” and each individually, a “Stockholder”).
 
RECITALS
 
A. The Company and the [   ] Investor are party to that certain Securities
Purchase Agreement dated as of September 10, 2010, as amended (the “[   ]
Purchase Agreement”), pursuant to which, among other things, the Company issued
and sold to the BCA Investor (1) a warrant to purchase 136,920 shares of Common
Stock, and (2) a warrant to purchase 20,000 shares of Common Stock (the warrants
described in clauses (1) and (2), collectively, the “[   ] Warrant”).
 
B. The Company and the [   ] Investor are party to that certain Securities
Purchase Agreement dated as of the date hereof (the “MTC Purchase Agreement,”
and together with the [   ] Purchase Agreement, the “Purchase Agreements,” and
each individually, a “Purchase Agreement”), pursuant to which, among other
things, the Company issued and sold to the [   ] Investor a warrant (the “[   ]
Warrant,” and together with the [   ]Warrant, the “Warrants,” and each
individually, a “Warrant”) to purchase 50,000 shares of Common Stock.
 
C. The Company, the [   ] Investor and the Specified Holders entered into an
Investor Rights Agreement, effective as of September 10, 2010 (the “Original
Agreement”).
 
D. The Company, the Investors and the Specified Holders desire to amend and
restate the Original Agreement in its entirety on the terms set forth in this
Agreement.
 
AGREEMENTS
 
           NOW, THEREFORE, in consideration of the recitals, the mutual promises
of the parties hereto and the mutual benefits to be gained by the performance
thereof, and other good and valuable consideration, including the execution,
delivery and performance of the Purchase Agreements, the receipt and sufficiency
of which are hereby acknowledged, the Company, for its successors and permitted
assigns, and the Stockholders, for themselves, their heirs, personal
representatives, successors and permitted assigns, hereby agree, and amend and
restate the Original Agreement in its entirety, as follows:
 



--------------------------------------------------------------------------------

 
1 NTD: To be revised along with signature block upon receipt from the Company of
the proper name/signatory for the Estate.
 
 
 
 

--------------------------------------------------------------------------------

 
 
1. Preemptive Rights.
 
(a) The Company hereby grants to each Investor, subject to the terms and
conditions specified in this Section 1, the right to purchase up to such
Investor’s pro rata share (as defined below) of all New Securities (as defined
in Section 1(b) hereof) that the Company may, from time to time, propose to sell
and/or issue.  An Investor’s “pro rata share,” for purposes of this preemptive
right, is the ratio (i) the numerator of which is the number of shares of Common
Stock held by such Investor, including the number of shares of Common Stock
issued or issuable to such Investor upon the exercise or conversion of all
securities exercisable for or convertible into Common Stock, including Warrants,
held by such Investor on the date of the Company’s written notice pursuant to
Section 1(c) hereof, and (ii) the denominator of which is the number of shares
of Common Stock outstanding on the date of the Company’s written notice pursuant
to Section 1(c) hereof, assuming for this purpose conversion or exercise of all
securities convertible into or exercisable for Common Stock and excluding any
outstanding unvested shares of Common Stock.
 
(b) “New Securities” means any equity interests of the Company or any
Subsidiary, whether or not now authorized, and rights, options or warrants to
purchase such equity interests, and securities or obligations of any type
whatsoever that are, or may become, convertible into or exercisable for such
equity interests; provided, that the term “New Securities” does not include (i)
in the case of the issuance of equity of a Subsidiary, any equity interests
issued to the Company or another Subsidiary; (ii) Common Stock, or options,
rights or warrants to purchase Common Stock (and Common Stock issued pursuant to
the exercise thereof), or any combination thereof, issued or sold to persons who
are, or who are to become, employees, officers, directors and/or consultants of
the Company or any Subsidiary; provided, that such sales or issuances are
approved by the Board or by a committee thereof and done in connection with such
Person’s employment with, or service to, the Company or a Subsidiary (as opposed
to solely for the purpose of raising capital); (iii) securities issued to a
Person that is not an Affiliate of the Company in consideration of the
acquisition of an interest in another company or its assets by the Company
pursuant to a plan, agreement or other arrangement approved by the Board; (iv)
securities issued pursuant to any stock dividend, stock split, combination or
other reclassification by the Company of the Common Stock; (v) the 10,416 shares
of Common Stock (subject to appropriate adjustments for any dividends,
subdivisions, combinations or reclassifications of the Common Stock) to be
issued upon exercise of the warrants issued to [   ] as in effect on September
10, 2010; and (vi) the Warrants or the shares of Common Stock (subject to
appropriate adjustments for any dividends, subdivisions, combinations or
reclassifications of the Common Stock) to be issued upon exercise of the
Warrants in accordance with the terms of such Warrants in effect on the date
hereof.
 
(c) In the event the Company proposes to undertake an issuance of New
Securities, it will give each Investor written notice of its intention,
describing the type of New Securities, the price, amount and the general terms
upon which the Company proposes to issue the same at least thirty (30) days
prior to the first closing of the proposed sale of New Securities.  Each
Investor will have thirty (30) days from the date of any such notice to agree to
purchase up to its pro rata share of such New Securities in accordance with
Section 1(a), for the price and upon the general terms specified in the notice
by giving written notice to the Company and stating therein the quantity of New
Securities to be purchased.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) In the event the Company delivers written notice described in Section 1(c),
the Company will have sixty (60) days from the date of the first closing
specified in such written notice to sell all such New Securities (including the
New Securities, if any, to be purchased individually by an Investor pursuant to
this Section 1) at a price and upon terms no more favorable to the purchasers
thereof than the price and terms specified in the Company’s original notice to
Investors.  In the event the Company has not sold all such New Securities within
said sixty (60) day period, the Company will not thereafter issue or sell any
New Securities without first offering such securities individually to Investors
in the manner provided herein.
 
(e) The preemptive rights granted under this Section 1 will not apply to Common
Stock registered pursuant to a registration statement for the sale of Common
Stock in a firm underwritten public offering.
 
2. Rights of Co-Sale.
 
                      (a)           Subject to Section 2(c) below, at any time
any Holder (the “Selling Holder”) has received and wishes to accept (x) a bona
fide offer (the “Third Party Offer”) from a Person other than the Company (the
“Offeror”) for all or any portion of the Selling Holder’s shares of Common Stock
or (y) an offer from the Company to acquire any of its shares of Common Stock
and the Selling Holder wishes to Transfer to such Offeror or the Company all or
any portion of the Selling Holder’s shares of Common Stock, the Selling Holder
will give not less than thirty (30) days’ prior written notice of such intended
Transfer to each Investor (the “Section 2 Notice”), which will specifically
identify the identity of the Offeror or, if applicable, the Company (the
“Section 2 Offeror”), the number of shares of Common Stock being Transferred,
the purchase price therefor, and a summary of the other material terms and
conditions of the proposed Transfer, and will contain an offer (the “Section 2
Offer”) by the Section 2 Offeror to each Investor, which will be irrevocable for
a period of 15 days after delivery thereof (the “Section 2 Period”), to purchase
at the same price per share and upon the other terms offered by the Section 2
Offeror to the Selling Holder, which will be set forth in the Section 2 Notice,
such Investor’s Allocable Portion of the aggregate shares of Common Stock to be
acquired by the Section 2 Offeror.  For purposes of this Agreement, an
Investor’s “Allocable Portion” is expressed by a fraction, (i) the numerator of
which is the number of the shares of Common Stock held by such Investor,
including the number of shares of Common Stock issued or issuable to such
Investor upon the exercise or conversion of all securities exercisable for or
convertible into shares of Common Stock (including Warrants) held by such
Investor as of the date of the Section 2 Offer, and (ii) the denominator of
which is the aggregate number of shares of Common Stock held by (A) such
Investor, including the number of shares of Common Stock issued or issuable to
such Investor upon the exercise or conversion of all securities exercisable for
or convertible into shares of Common Stock (including Warrants) held by such
Investor, (B) each other Investor exercising its co-sale rights under this
Section 2, including the number of shares of Common Stock issued or issuable to
such other Investor upon the exercise or conversion of all securities
exercisable for or
 
 
3

--------------------------------------------------------------------------------

 
 
convertible into shares of Common Stock (including Warrants) held by such other
Investor, and (C) the Selling Holder that are vested (or would vest in
connection with the Transfer of Common Stock by the Selling Holder pursuant to
this Section 2), including the number of shares of Common Stock issued or
issuable to the Selling Holder upon the exercise or conversion of all securities
exercisable for or convertible into such shares of Common Stock held by the
Selling Holder, in each case, as of the date of the Section 2 Offer.  The
Section 2 Notice will also include a copy of any written proposal, term sheet,
or letter of intent or any other agreement relating to the proposed Transfer.  A
copy of the Section 2 Notice will promptly be sent to the Company.  The Section
2 Offer made to each Investor may be accepted in whole or in part at the option
of such Investor.  No Investor shall be required to make any representations,
warranties or indemnities for the benefit of the purchaser in connection with
the Section 2 Sale other than representations, warranties and indemnities made
by such Investor concerning such Investor’s (i) valid ownership of its Common
Stock, free of liens and encumbrances, (ii) authority, power and right to enter
into and consummate such sale ((i) and (ii) collectively, “Personal
Representations”) and (iii) compliance, in all material respects, with
Applicable Law.  Each Investor participating in such Transfer shall provide,
subject to the provisions of clauses (x), (y) and (z) below, the indemnities
requested by the Selling Holder relating to the breach of any representation,
warranty or covenant made by the Company, provided that (x) no Investor shall be
required to pay more than its “pro rata share” of any of such indemnity
obligations, (y) to the extent a participating Investor does pay more than its
“pro rata share” of any of such indemnity obligations, the purchase agreement or
other similar agreement relating to such Section 2 Sale shall entitle such
Investor to seek contribution from the other Stockholders so that such Investor
does not pay more than its “pro rata share” of such indemnity obligations, and
(z) such Investor will not be liable in respect of indemnity and expense amounts
for more than the net proceeds received by such Investor in connection with such
Section 2 Sale.  No Investor shall be liable in respect of any Personal
Representation made by any other Stockholder or any other covenant,
representation or warranty that is specific to any other Stockholder nor shall
any Investor be required to enter into any confidentiality, non-competition,
non-hire, non-solicitation or similar restrictive covenant.  Notice of an
Investor’s intention to accept a Section 2 Offer, in whole or in part, will be
evidenced by a writing signed by such Investor and delivered to the Section 2
Offeror and the Company prior to the end of the Section 2 Period, setting forth
the number of shares of Common Stock that such Investor elects to Transfer.  The
Selling Holder shall be required to reduce the number of shares of Common Stock
that it will Transfer pursuant to this Section 2 by the number of shares of
Common Stock that Investors shall have elected to Transfer pursuant to this
Section 2.
 
                      (b)           All Transfers of Common Stock to the Section
2 Offeror (including by the Holders) will be consummated contemporaneously at
the offices of the Company on the later of (i) a mutually satisfactory business
day as soon as practicable, but in no event more than 15 days after the
expiration of the Section 2 Period, or (ii) the fifth business day following the
expiration or termination of all waiting periods under Hart-Scott-Rodino Act
applicable to such Transfers, or at such other time and/or place as the parties
to such Transfers may agree.  The delivery of certificates or other instruments
evidencing such Common Stock duly endorsed for transfer will be made on such
date against payment of the purchase price for such Common Stock.
 
 
4

--------------------------------------------------------------------------------

 
 
                      (c)           The provisions of this Section 2 shall not
apply to a Transfer of shares of Common Stock by a Selling Holder (i) to any
spouse, issue, parents or other relatives of any of the foregoing Persons, or
trusts for the benefit of such Persons, entities controlled by or controlling
any of such Persons, and in the event of death or incapacity of any of such
Persons, executors, heirs or testamentary legatees of such Person or (ii)
pursuant to a Public Transfer.  Notwithstanding anything to the contrary
contained herein, (i) no Selling Holder shall avoid the provisions of this
Section 2 by making one or more Transfers to one or more entities specified in
this paragraph and then disposing of all or any portion of such Selling Holder’s
interest in any such entity and any Transfer (or series of related Transfers) of
a controlling equity interest in a Selling Holder that is not an individual
shall be deemed a Transfer by such Selling Holder of the shares of Common Stock
then held by such Selling Holder and (ii) any Transfer (other than a Public
Transfer) of shares of Common Stock by a Selling Holder, which Transfer is not
subject to the provisions of this Section 2, shall not be effective unless the
acquirer of such shares agrees in writing to be bound to the terms of this
Agreement as a Holder.
 
3. [Reserved.]
 
4. Registration Rights.
 
(a) Demand Registrations.
 
(i) Requests for Investor Demand Registration.  Subject to Section 4(a)(v), at
any time prior to the date that is five (5) years after the Exercise Date (as
defined in the applicable Warrant) each Investor will have the right to make one
(1) request for registration under the Securities Act of all or part of its
Registrable Securities on Form S-1 or any similar long form registration (“Long
Form Registrations”).  Subject to Section 4(a)(v), on or following the Exercise
Date, each Investor shall have the right to make one (1) request per calendar
year for registration under the Securities Act of all or part of its Registrable
Securities, if available, on Form S-2 or S-3 or any similar short form
registration (“Short Form Registrations”); provided, that the Company shall not
be obligated to effect any such Short Form Registration unless the reasonably
anticipated price to the public of the Registrable Securities to be registered
and sold pursuant thereto exceeds $100,000.  All registrations requested
pursuant to this Section 4(a)(i) are referred to herein as “Demand
Registrations.”  A registration shall not count as one of the permitted Demand
Registrations until it has become effective.
 
(ii) Demand Registration Notice.  Each request for a Demand Registration will
specify the approximate number of Registrable Securities requested to be
registered and the anticipated per share price range for such offering.  Within
ten (10) days after receipt of any such request, the Company will give written
notice of such requested registration to all other Stockholders holding
Registrable Securities and will include in such registration all Registrable
Securities with respect to which the Company has received from Stockholders
written requests for inclusion therein within fifteen (15) days after receipt of
the Company’s notice.
 
 
5

--------------------------------------------------------------------------------

 
 
(iii) Short-Form Registrations.  Demand Registrations will be Short-Form
Registrations whenever the Company is permitted to use any applicable short
form.  The Company will use its best efforts to make Short-Form Registrations
available for the sale of Registrable Securities.
 
(iv) Restrictions on Demand Registrations.  The Company may postpone for up to
six (6) months the filing or the effectiveness of a registration statement for a
Demand Registration if the Board determines, in its good faith judgment, that
such Demand Registration would reasonably be expected to have an adverse effect
on any proposal or plan by the Company to engage in any acquisition of assets
(other than in the ordinary course of business) or any merger, consolidation,
tender offer or similar transaction, or would require disclosure of events or
matters that the Board concludes, in its good faith judgment, that it would not
be in the best interests of the Company to disclose at that time; provided,
that, in each such event, each Investor will be entitled to withdraw such
request and, if such request is withdrawn, such Demand Registration will not
count as a Demand Registration hereunder and the Company will pay all
Registration Expenses in connection with such request; provided further, that
the Company will not be entitled to exercise its rights under this Section
4(a)(iv) more than once with respect to any particular Demand Registration or
for more than 180 days in any twelve (12) consecutive month period.
 
(v) Priority on Demand Registrations.  The Company will not include in any
Demand Registration any securities other than Registrable Securities held by an
Investor without the prior written consent of such Investor, such consent not to
be unreasonably withheld.  If a Demand Registration is an underwritten offering
and the managing underwriters advise the Company in writing that in their
opinion the number of Registrable Securities proposed to be included by an
Investor and, if permitted hereunder, other securities requested to be included
in such offering, exceeds the number of Registrable Securities which can be sold
therein without adversely affecting the marketability of the offering, the
Company will include in such registration, prior to the inclusion of any
securities which are not Registrable Securities owned by such Investor: (i)
first, the Registrable Securities as to which Demand Registration has been
requested by such Investor; and (ii) second, the number of shares of Registrable
Securities which have been consented to by such Investor.
 
(vi) Selection of Underwriters.  The Company will have the right to select the
managing underwriters to administer any private or public offering of debt,
equity or other securities by the Company, who will be reasonably acceptable to
each Investor and to the holders of a majority of Registrable Securities
included in such Demand Registration.
 
(vii) Other Registration Rights.  Except as provided in this Agreement, the
Company will not grant to any Persons the right to request or require the
Company to register any equity securities of the Company, or any securities
convertible or exchangeable into or exercisable for such securities, that are
superior to or inconsistent with the registration rights granted to Investors
hereunder without the prior written consent of each Investor.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Piggyback Registrations.
 
(i) Right to Piggyback.  Whenever the Company proposes to register any of its
equity securities under the Securities Act (other than a registration on Form
S-4 or Form S-8 or any successor or similar forms) and the registration form to
be used may be used for the registration of Registrable Securities (a “Piggyback
Registration”), whether or not for sale for its own account, the Company will
give prompt written notice to each Investor of its intention to effect such a
registration and will include in such registration all Registrable Securities
held by each Investor with respect to which the Company has received a written
request for inclusion therein within twenty (20) days after the receipt of the
Company’s notice.
 
(ii) Priority on Primary Registrations.  If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering within a price range reasonably acceptable to
the Company, the Company will include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration by Investors, on a pro rata basis,
and (iii) third, other securities requested to be included in such registration.
 
(iii) Priority on Secondary Registrations.  If a Piggyback Registration is an
underwritten secondary registration on behalf of current or prospective holders
of the Company’s securities (other than a Demand Registration, for which
priorities are specified in Section 4(a)(v)), and the managing underwriters
advise the Company in writing that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in such offering within a price range reasonably acceptable to such
holders, the Company will include in such registration (i) first, the
Registrable Securities requested to be included in such registration by any
holder, pro rata on the basis of the number of Registrable Securities owned by
each such holder (excluding, for the purpose of this calculation, any unvested
shares of Common Stock) and (ii) second, other securities requested to be
included in such registration.
 
(c) Holdback Agreements.
 
(i) If requested in writing by the Company (provided that any determination made
by the Company pursuant to this Section 4(c) will be effective if made by the
affirmative vote of a majority of the members of the Board present at a meeting
at which a quorum is present) or the managing underwriters, if any, of any
registration effected pursuant to Section 4(a) or 4(b), each holder of
Registrable Securities agrees not to effect any public sale or distribution
(including sales pursuant to Rule 144) of equity securities of the Company, or
any securities convertible into or exchangeable or exercisable for such
securities, during the time period reasonably requested by the Company or the
managing underwriters, not to exceed fourteen (14) days prior to, and the
shorter of (A) the 90-day period beginning on the effective date of any
underwritten Demand Registration, any underwritten Piggyback Registration, or
any other underwritten registration by the Company of its securities and (B) the
shortest period applicable to an Investor or a Holder who is a selling
shareholder pursuant to such registration statement or who is otherwise subject
to a lockup obligation with respect to such public offering (except as part of
such underwritten registration); provided, however, that any waiver or release
with respect to the foregoing will apply ratably to the holders of Registrable
Securities.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) If requested in writing by the managing underwriters of any registration
effected pursuant to Section 4(a) or 4(b), the Company agrees (i) not to effect
any public sale or distribution of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
time period reasonably requested by the managing underwriters, not to exceed
fourteen (14) days prior to, and the 360-day period beginning on the effective
date of, any underwritten Demand Registration or any underwritten Piggyback
Registration (except as part of such underwritten registration or pursuant to
registrations on Form S-4 or Form S-8 or any successor forms), and (ii) use its
best efforts to cause each holder of shares of Common Stock, or any securities
convertible into or exchangeable or exercisable for shares of Common Stock,
purchased from the Company at any time after the date hereof (other than in a
registered public offering), to so agree.
 
(d) Registration Procedures.  Whenever an Investor has requested that any
Registrable Securities be registered pursuant to this Agreement, the Company
will use its best efforts to effect the registration of such Registrable
Securities in accordance with the intended method of disposition thereof, and
pursuant thereto the Company will as expeditiously as possible:
 
(i) prepare and file with the Commission (as defined below) a registration
statement with respect to such Registrable Securities and thereafter use its
best efforts to cause such registration statement to become effective (provided
that, before filing a registration statement or prospectus or any amendments or
supplements thereto, the Company will furnish to the counsel selected by each
Investor copies of all such documents proposed to be filed, which documents will
be subject to review of such counsel, and each Investor, as applicable, will
provide the Company with the documents and information required by Section 4(f)
below);
 
(ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for a period of
either (i) not less than six (6) months (subject to extension pursuant to
Section 4(a)(iv)) or, if such registration statement relates to an underwritten
offering, such longer period as in the opinion of counsel for the underwriters a
prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer, subject to Section 4(f)
below, or (ii) such shorter period as will terminate when all of the securities
covered by such registration statement have been disposed of in accordance with
the intended methods of disposition by the seller or sellers thereof set forth
in such registration statement (but in any event not before the expiration of
any longer period required under the Securities Act), and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement until such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such registration
statement, subject to Section 4(f) below;
 
 
8

--------------------------------------------------------------------------------

 
 
(iii) furnish to each seller of Registrable Securities and each underwriter such
number of copies of such registration statement, each amendment and supplement
thereto (in each case including all exhibits thereto and documents incorporated
by reference therein), the prospectus included in such registration statement
(including each preliminary prospectus and any summary prospectus) and any other
prospectus filed under Rule 424 or Rule 430A under the Securities Act and such
other documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;
 
(iv) use its best efforts, subject to Section 4(f) below, to (A) register or
qualify such Registrable Securities under such other securities or blue sky laws
of such jurisdictions as any seller reasonably requests and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
seller to consummate the disposition of the Registrable Securities owned by such
seller and (B) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
seller to consummate the disposition of the Registrable Securities owned by such
seller (provided that the Company will not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph, (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction);
 
(v) notify each seller of Registrable Securities in writing at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, upon discovery that, or upon the discovery of the happening of any event as
a result of which, the prospectus included in such registration statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made, and, at the request of any such seller, the Company
will prepare and furnish to such seller a reasonable number of copies of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made and, if the Company will be required to so notify
such sellers, the Company will extend the period during which such registration
statement will be maintained effective (including the period referred to in
Section 4(d)(ii) by the number of days during the period from and including the
date of the giving of notice pursuant to this Section 4(d)(v) to the date when
the Company will make available to such Stockholder a prospectus supplemented or
amended to conform with the requirements of this Section 4(d)(v);
 
(vi) use its best efforts to cause all such Registrable Securities to be listed
on each securities exchange on which similar securities issued by the Company
are then listed;
 
 
9

--------------------------------------------------------------------------------

 
 
(vii) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;
 
(viii) enter into such customary agreements (including underwriting agreements
with indemnification provisions in customary form) and take all such other
actions as each Investor or the holders of a majority of the Registrable
Securities being sold reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities;
 
(ix) upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, make available for inspection by each
Investor, any underwriter participating in any disposition pursuant to such
registration statement, and any attorney, accountant or other agent retained by
an Investor or any such underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”), and cause the Company’s officers,
directors, employees and independent accountants (subject to the accountants’
rights with respect to their work papers) to supply all information reasonably
requested by any such seller, underwriter, attorney, accountant or agent in
connection with such registration statement;
 
(x) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission and the National Association of Securities
Dealers, Inc., and make available to its security holders, as soon as reasonably
practicable, an earnings statement or such other document covering the period of
at least twelve (12) months beginning with the first day of the Company’s first
full calendar quarter after the effective date of the registration statement,
which earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;
 
(xi) after the filing of the registration statement, (i) cause the related
prospectus to be supplemented by any required prospectus supplement, and, as so
supplemented, to be filed pursuant to Rule 424 under the Securities Act, (ii)
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities covered by such registration statement during the
applicable period in accordance with the intended methods of disposition by the
sellers of such Registrable Securities set forth in such registration statement
or supplement to such prospectus and (iii) promptly notify each such seller
holding Registrable Securities covered by such registration statement of any
stop order issued or threatened suspending or preventing the use of any related
prospectus or suspending the qualification of any securities included in such
registration statement for sale in any jurisdiction and take all reasonable
actions required to prevent the entry of such stop order or promptly to remove
it if entered;
 
(xii) have its employees and personnel (i) take any actions that may be required
to obtain ratings for any Registrable Securities and (ii) otherwise provide
reasonable assistance to the underwriters (taking into account the needs of the
Company’s businesses and the requirements of the marketing process) in the
offering, marketing or selling of Registrable Securities in any underwritten
offering;
 
 
10

--------------------------------------------------------------------------------

 
 
(xiii) furnish to each seller of Registrable Securities to be sold pursuant to
such registration statement and to each underwriter, if any, a signed
counterpart, addressed to such seller or underwriter, of a customary cold
comfort letter, dated the effective date of such registration statement (and, if
such registration includes an underwritten public offering, dated the date of
the closing under the underwriting agreement), signed by the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by cold comfort letters as an Investor, the holders
of a majority of the Registrable Securities being sold or the managing
underwriter therefor reasonably request; and
 
(xiv) furnish to each seller of Registrable Securities to be sold pursuant to
such registration statement and to each underwriter, if any, a signed
counterpart, addressed to such seller or underwriter, of a legal opinion of the
Company’s outside counsel, dated the effective date of such registration
statement (and, if such registration includes an underwritten public offering,
dated the date of the closing under the underwriting agreement), with respect to
the registration statement, each amendment and supplement thereto, the
prospectus included herein (including the preliminary prospectus) and such other
documents relating thereto in customary form and covering such matters of the
type customarily covered by legal opinions of such nature.
 
(e) Obligations of Sellers.
 
(i) The Company may require each seller of Registrable Securities as to which
any registration is being effected to furnish in writing to the Company such
information regarding such seller and the distribution of such securities as is
customary and the Company may from time to time reasonably request and such
other information as may be legally required in connection with such
registration.  Notwithstanding any provision herein to the contrary, in no event
shall the Company be required to provide any audited financial statements in
connection with the registration of any Registrable Securities pursuant to this
Agreement, except for such audited financial statements that the Company may
then otherwise be required to provide under Applicable Law (including the
Securities Act, the Exchange Act, and the regulations promulgated under either
of them) and/or the Purchase Agreements.
 
(ii) Records that the Company determines, in good faith, to be confidential and
that it notifies the Inspectors are confidential will not be disclosed by the
Inspectors unless (i) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in such registration statement or (ii) the
release of such Records is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction.  Each seller of Registrable Securities to be
sold pursuant to such registration statement will agree in the confidentiality
agreement referred to in Section 4(d)(ix) that information obtained by it as a
result of such inspections will be deemed confidential and will not be used by
it or its Affiliates in connection with any market transactions in any
securities of the Company unless and until such information is made generally
available to the public.  Each such seller will further agree therein that, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, it will give notice to the Company and allow the Company, at its
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential.
 
 
11

--------------------------------------------------------------------------------

 
 
(iii) Each seller of Registrable Securities to be sold pursuant to such
registration statement agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 4(d)(v), such
seller will forthwith discontinue disposition of Registrable Securities pursuant
to the registration statement covering such Registrable Securities until such
seller’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4(d)(v) (which copies such seller shall provide to all
Persons to whom such seller provided the original prospectus) and, if so
directed by the Company, such seller will deliver to the Company all copies,
other than any permanent file copies then in such seller’s possession, of the
most recent prospectus covering such Registrable Securities at the time of
receipt of such notice.
 
(f) Registration Expenses.
 
(i) The Company shall pay all Registration Expenses relating to any registration
of Registrable Securities held by Investors hereunder.  “Registration Expenses”
will mean any and all fees and expenses incident to the Company’s performance of
or compliance with this Section 4, including:  (i) Commission, stock exchange or
National Association of Securities Dealers, Inc. registration and filing fees
and all listing fees and fees with respect to the inclusion of securities on the
exchange on which the Company’s securities are listed, (ii) fees and expenses of
compliance with state securities or “blue sky” laws and in connection with the
preparation of a “blue sky” survey, including reasonable fees and expenses of
blue sky counsel, (iii) security engraving and printing expenses, (iv) messenger
and delivery expenses, (v) reasonable fees and disbursements of counsel for the
Company and counsel for each Investor, as well as one local counsel in each
jurisdiction where Registrable Securities may be offered, (vi) fees and
disbursements of all independent public accountants (including the expenses of
any audit and/or “cold comfort” letter) and fees and expenses of other persons,
including special experts, retained by the Company, (vii) internal expenses of
the Company (including all salaries and expenses of its officers and employees
performing legal or accounting duties), (viii) reasonable fees and expenses of
any special experts retained by the Company in connection with such
registration, (ix) fees and expenses in connection with any review by the NASD
of the underwriting arrangements or other terms of the offering, and all fees
and expenses of any “qualified independent underwriter,” including the
reasonable and documented fees and expenses of any counsel thereto, (x) any
other fees and disbursements of underwriters, if any, customarily paid by
issuers or sellers of securities (but excluding underwriting fees, discounts and
commissions and fees and expenses of underwriter’s counsel), (xi) costs of
printing and producing any agreements among underwriters, underwriting
agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Registrable Securities, and (xii) transfer agents’ and registrars’ fees
and expenses and the fees and expenses of any other agent or trustee appointed
in connection with such offering.
 
(ii) Notwithstanding the foregoing, (i) the provisions of this Section 4(f) will
be deemed amended to the extent necessary to cause these expense provisions to
comply with “blue sky” laws of each state in which the offering is made and (ii)
in connection with any registration hereunder, each holder of Registrable
Securities being registered will pay all underwriting fees, discounts and
commissions and transfer taxes, if any, attributable to the Registrable
Securities included in the offering by such holder.
 
 
12

--------------------------------------------------------------------------------

 
 
(g) Indemnification.
 
(i) The Company agrees to indemnify and hold harmless, to the extent permitted
by law, each Investor, its officers, directors, employees, partners, trustees,
custodians and agents and each Person who controls such Investor (within the
meaning of Section 15 of the Securities Act or Section 20 of the Securities
Exchange Act) against any losses, claims, damages, liabilities, joint or
several, to which such Investor or any such director, officer, employee,
partner, trustee, custodian or agent or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon (i) any untrue or alleged untrue
statement of a material fact contained (A) in any registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto or (B) in any application or other document or communication (in this
Section 4(g) collectively called an “application”) executed by or on behalf of
the Company or based upon written information furnished by or on behalf of the
Company filed in any jurisdiction in order to qualify any securities covered by
such registration statement under the “blue sky” or securities laws thereof, or
(ii) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, and the
Company will reimburse each Investor and each such director, officer, employee,
partner, trustee, custodian or agent and controlling person for any legal or any
other expenses incurred by them in connection with investigating or defending
any such loss, claim, liability, action or proceeding; provided, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon an untrue statement or alleged untrue statement,
or omission or alleged omission, made in such registration statement, any such
prospectus or preliminary prospectus or any amendment or supplement thereto, or
in any application, in reliance upon and in conformity with written information
prepared and furnished to the Company by such Investor expressly for use therein
or by such Investor’s failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such Investor with a sufficient number of copies of the same.
 
(ii) In connection with any registration statement in which an Investor is
participating, each such participating Investor will furnish to the Company in
writing such information and documents as is customary and as the Company
reasonably requests for use in connection with any such registration statement
or prospectus and, to the extent permitted by law, will indemnify and hold
harmless the Company, its directors, officers and agents and each other Person
who controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities, joint or several, to which the Company or
any such director, officer or agent or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon (i) any untrue or alleged untrue
statement of a material fact contained in the registration statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto or in
any application or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and such Investor will reimburse the Company and each such director,
officer, agent and controlling person for any legal or any other expenses
incurred by them in connection with investigating or defending any such loss,
claim, liability, action or proceeding, but in each case such Investor will have
obligations under this Section 4(g)(ii) only to the extent that such untrue
statement or omission is made in such registration statement, any such
prospectus or preliminary prospectus or any amendment or supplement thereto, or
in any application, in reliance upon and in conformity with written information
prepared and furnished to the Company by such Investor expressly for use
therein; provided, that the obligation of such Investor to indemnify will be
limited to the net amount of proceeds received by such Investor from the sale of
Registrable Securities pursuant to such registration statement.
 
 
13

--------------------------------------------------------------------------------

 
 
(iii) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification; provided, that the failure of any Person so to notify the
indemnifying party will not relieve the indemnifying party of its obligations
hereunder except to the extent that the indemnifying party is materially
prejudiced by such failure to notify and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party.  If such defense is assumed, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld); provided, that without the prior written consent of the
indemnified party, no indemnifying party will effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability arising out of such proceeding.  An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim.
 
(iv) The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director, agent or controlling Person of such
indemnified party and will survive the Transfer of securities by any holder
thereof.  Each indemnifying party also agrees to make such provisions, as are
reasonably requested by any indemnified party, for contribution to such party in
the event such indemnifying party’s indemnification is unavailable for any
reason.
 
(h) Participation in Underwritten Registrations.  If requested by the
underwriters for any underwritten offering pursuant to a Demand Registration
requested under Section 4(a), the Company will enter into a customary
underwriting agreement with the underwriters.  Such underwriting agreement will
contain such terms and conditions as are generally prevailing in agreements of
that type, including indemnities and contribution agreements.  Such underwriting
agreement will also contain such representations, warranties, indemnities and
contributions by the participating holders as are customary in agreements of
that type.  In the case of a registration pursuant to Section 4(b) hereof, if
the Company will have determined to enter into any underwriting agreements in
connection therewith, all of the holders’ Registrable Securities to be included
in such registration will be subject to such underwriting agreement.  Such
underwriting agreement will also contain such representations, warranties,
indemnities and contributions by the participating holders as are customary in
agreements of that type.
 
 
14

--------------------------------------------------------------------------------

 
 
(i) Current Public Information.  The Company will file all reports required to
be filed by it under the Securities Act and the Securities Exchange Act and the
rules and regulations adopted by the Commission thereunder, and will take such
further action as any holder or holders of Registrable Securities may reasonably
request, all to the extent required to enable such holders to sell Registrable
Securities pursuant to Rule 144.
 
5. Representations and Warranties.
 
(a) Authority; Enforceability.  Each of the parties hereto hereby severally
represents and warrants to each of the other parties hereto that such party has
the legal capacity or corporate power and authority, as may be applicable, to
enter into this Agreement and to carry out each of its obligations hereunder as
they may hereafter arise.  Such party (in the case of parties that are not
natural persons) is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and, in the case of all parties
hereto, has the legal right to enter into this Agreement and the execution of
this Agreement and consummation of the transactions contemplated herein have
been duly authorized by all necessary action.  No other act or proceeding,
corporate or otherwise, on its part is necessary to authorize the execution of
this Agreement or the consummation of any of the transactions contemplated
hereby.  This Agreement has been duly executed by such party and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
the terms of this Agreement, except to the extent that such enforceability may
be limited by bankruptcy, insolvency, reorganization or other laws and judicial
decisions of general application relating to or affecting the enforcement of
creditors’ rights general or by general equitable principles.
 
(b) No Breach.  Each of the parties hereto severally represents and warrants to
each of the other parties hereto that neither the execution of this Agreement
nor the performance by such party of its obligations hereunder does or will:
 
(i) in the case of parties that are not natural persons, conflict with or
violate its articles of incorporation, bylaws or other applicable organizational
documents;
 
(ii) violate, conflict with or result in the termination of, or otherwise give
any other Person the right to accelerate, renegotiate or terminate or receive
any payment or constitute a default or any event of default, with or without
notice, lapse of time, or both, under the terms of, any contract or agreement to
which it is a party or by which it or any of its assets or operations are bound
or affected; or
 
 
15

--------------------------------------------------------------------------------

 
 
(iii) constitute a violation by such party of any federal, state, local or
foreign statute, law, ordinance, rule, code, order, regulation, ruling, writ,
injunction, award, determination or decree of any arbitral body or court or any
agency, commission, department or body of any local, state, federal or foreign
governmental, regulatory, administrative, judicial or quasi-governmental unit,
entity or authority.
 
(c) Consents.  Each of the parties hereto hereby severally represents and
warrants to each of the other parties hereto that no consent, waiver, approval,
authorization, exemption, registration, license or declaration is required to be
made or obtained by such party, other than those which have been made or
obtained, in connection with (i) the execution or enforceability of this
Agreement or (ii) the consummation of any of the transactions contemplated
hereby, except as may be required following the date hereof under the Securities
Act, Exchange Act or “blue sky” laws.
 
6. Term.
 
(a) This Agreement will terminate on September 10, 2019, unless sooner
terminated upon the written agreement of the Company and each of the
Stockholders.
 
(b) Each Investor and each Holder will cease to be an Investor or Holder, as the
case may be, under this Agreement at such time as such Investor or such Holder,
as the case may be, ceases to own any shares of Common Stock or securities,
directly or indirectly convertible or exercisable for shares of Common Stock.
 
7. Notices and Offers.  All notices, requests, demands, claims, and other
communications hereunder will be in writing.  Any notice, request, demand,
claim, or other communication hereunder will be deemed duly given (i) when
delivered personally to the recipient, (ii) one business day after being sent to
the recipient by reputable overnight courier service (charges prepaid), (iii) if
delivered by telecopy, on the date of transmission if transmitted on a business
day before 5:00 p.m. (New York time) or, if not, on the next succeeding business
day, with receipt confirmed; (c) if delivered by overnight courier, one business
day after delivery to such courier properly addressed, or (iv) four (4) business
days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and addressed to the intended recipient
as set forth below:
 

 
If to a Stockholder:
at the address set forth on Schedule A hereto.
           
If to the Company:
Tel-Instrument Electronics Corp.
     
728 Garden Street
     
Carlstadt, New Jersey07072
     
Attention: Joseph P. Macaluso
     
Fax No.: (201) 933-7340
     
Telephone No.: (201) 933-1600
 



 
 
 
16

--------------------------------------------------------------------------------

 
 
           Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other parties notice in the manner herein set forth.
 
8. Restrictive Agreements.  Neither the Company nor any Stockholder will enter
into, become a party to, become subject to or authorize any agreement or
instrument that would restrict, prohibit or interfere with its performance of
its obligations under the terms of this Agreement.
 
9. Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party, upon any breach or default of any other party
under this Agreement will impair any such right, power or remedy of such party,
nor will it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor will any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  No
waiver shall be deemed to be made by any party of its rights hereunder unless
the same shall be in writing signed on behalf of such party, and each waiver, if
any, shall in no way impair the rights or obligations of any other party in any
other respect at any other time.
 
10. Remedies; Specific Performance.  The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
will not preclude or waive the right to use any or all other remedies.  Such
rights and remedies are given in addition to any other rights the parties may
have under law or otherwise.  The parties acknowledge that all legal remedies
for any breach of this Agreement may be inadequate, and therefore they (a)
consent to the entry by any court of competent jurisdiction of any appropriate
equitable remedy, including specific performance of this Agreement and the
enjoining of any continuing breach of this Agreement, without the necessity of
proving actual damages, and without posting bond or other security, in addition
to any other remedy at law to which an aggrieved party may be entitled and (b)
waive any and all defenses in any action for specific performance or other
equitable relief that a remedy at law would be adequate.
 
11. Delegation; Assignment.  No Holder will delegate or assign any duties or
rights under this Agreement without the prior written consent of all parties to
this Agreement.  Any such delegation or assignment without the prior written
consent of all parties to this Agreement will be void.  Subject to Section 9 of
the applicable Warrant and Section 6(a) hereof, each Investor shall have the
right to delegate or assign any duties or any rights under this Agreement to any
Person to whom such Investor Transfers (other than a Public Transfer) such
Warrant or Common Stock.  No party delegating or assigning duties or rights
hereunder shall be released from its duties hereunder and such party will
continue to be jointly and severally liable with the Person to whom it has
delegated duties for all defaults and breaches of this Agreement by either of
them.  Subject to Section 6(b) hereof, upon and at any time after a Transfer by
an Investor or any Holder permitted hereunder, references to such Investor or
such Holder herein, as the case may be, will be deemed to refer to such Investor
or such Holder, as the case may be, and each such transferee.
 
 
17

--------------------------------------------------------------------------------

 
 
12. Binding Effect; Successors and Assigns.  Except as expressly provided
herein, this Agreement will be binding upon and inure to the benefit of the
parties and their respective heirs, personal representatives, successors and
permitted transferees and assigns; provided, however, that, except as expressly
provided herein, no purchaser or transferee of shares of Common Stock will
derive any rights under this Agreement unless and until such purchaser or
transferee has delivered to the Company a valid undertaking to become, and
becomes, bound by the terms of this Agreement to which the seller or transferor,
as applicable, of such shares of Common Stock is subject.  Notwithstanding any
provision in this Agreement to the contrary, no Person who acquires Common Stock
from a Stockholder pursuant to a Public Transfer shall have any rights or be
subject to any duties or obligations under this Agreement.
 
13. STATE LAW; JURISDICTION; FORUM.  THIS AGREEMENT WILL BE SUBJECT TO, GOVERNED
BY AND CONSTRUED UNDER AND IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS OR CHOICE OF LAW PROVISIONS OR
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.  BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE COMPANY,
INVESTORS AND EACH OF THE HOLDERS SUBMITS TO THE PERSONAL JURISDICTION OF ANY
STATE OR FEDERAL COURT IN THE STATE OF NEW YORK IN ANY SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND HEREBY AGREES THAT THE
APPROPRIATE AND EXCLUSIVE FORUM FOR ANY DISPUTES BETWEEN ANY OF THE PARTIES
HERETO ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
WILL BE IN ANY STATE OR FEDERAL COURT IN THE STATE AND CITY OF NEW
YORK.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER PARTY HERETO IN ANY
OTHER JURISDICTION IN THE EVENT THAT A STATE OR FEDERAL COURT LOCATED IN THE
STATE AND CITY OF NEW YORK DECLINES JURISDICTION.
 
14. Entire Agreement.  This Agreement, the Purchase Agreements and the other
Transaction Documents contain the entire understanding among the parties with
respect to the subject matter hereof and thereof and supersede any prior
agreement (including the Original Agreement) between the parties hereto
concerning the subject matter hereof or thereof.
 
15. Additional Securities; Recapitalizations; Exchanges; etc.  Except as
otherwise provided herein, the provisions of this Agreement will apply to the
full extent set forth herein with respect to (a) the shares of Common Stock held
by, or issued to, the Stockholders on or after the date hereof; and (b) any and
all Common Stock or shares of capital stock of any successor or assign of the
Company (whether by merger, consolidation, exchange, sale of assets or
otherwise), which may be issued in respect of, in exchange for, or in
substitution for such shares, by reason of any stock dividend, stock split,
reverse split, combination, recapitalization, reclassification, merger,
consolidation or otherwise.  References to the “Company” in this Agreement will
be deemed to refer to any such successor or assign and such entity will execute
an appropriate instrument of assumption agreeing to be bound by the terms
hereof.
 
 
18

--------------------------------------------------------------------------------

 
 
16. Severability.  Wherever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement will be prohibited by or invalid under
any such law, such provision will be limited to the minimum extent necessary to
render the same valid or will be excised from this Agreement, as the
circumstances require, and this Agreement will be construed as if said provision
had been incorporated herein as so limited or as if said provision had not been
included herein, as the case may be, and enforced to the maximum extent
permitted by law.
 
17. Construction.  In the construction of this Agreement, the masculine gender
will include the feminine or the neuter in all cases where such meanings would
be appropriate.  Headings contained in this Agreement are inserted only as a
matter of convenience and in no way define, limit, or extend the scope or intent
of this Agreement or any provision hereof.  The words “herein,” “hereof,”
“hereunder,” “hereby” and other words of similar import refer to this Agreement
as a whole and not to any particular provision, and the words “include,”
“includes” and “including” are deemed to be followed by the phrase “without
limitation.”
 
18. Amendment.  This Agreement will not be modified or amended, nor will the
operation of any provision hereof be waived, except in a writing signed by the
Company, each Investor and each Holder; provided that, the Transfer of rights
pursuant to Section 11 shall not be deemed an amendment for purposes of this
Section 18.
 
19. Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original hereof but all of which together constitute one and
the same instrument.
 
20. No Waiver.  Notwithstanding any provision herein to the contrary, nothing
herein shall be construed to limit, waive, amend or alter the terms and
provisions of the Purchase Agreements and the Transaction Documents (as defined
in the Purchase Agreements) or any rights or remedies available to Investors and
their respective Affiliates as creditors of the Company and its Subsidiaries (as
defined in the Purchase Agreements) or their respective Affiliates, as the case
may be.  Without limiting the generality of the foregoing, any such Person, in
exercising its rights as a creditor, will have no duty to consider (a) its
status as a direct or indirect stockholder of the Company, or (b) any duty it
may have to any other direct or indirect stockholder of the Company, except as
may be required under the applicable loan or purchase documents or by applicable
law.
 
21. Definitions.  All capitalized terms used in this Agreement without
definition will have the respective meanings given to them in the Purchase
Agreements.  As used herein, the following terms have the following meanings:
 
 
19

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is Controlled by, or
is under Common Control with such Person and, in the case of an Investor
includes any Related Fund of such Investor.
 
“Agreement” has the meaning set forth in the preface.
 
“Allocable Portion” has the meaning set forth in Section 2(a).
 
“BCA Investor” has the meaning set forth in the preface.
 
“BCA Purchase Agreement” has the meaning set forth in the Recitals.
 
“BCA Warrant” has the meaning set forth in the Recitals.
 
“Board” shall mean the Board of Directors of the Company.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the Company’s common stock, par value $.10 per share, and
any class or series of common stock of the Company authorized after the date
hereof, or any other class or series of stock resulting from successive changes
or reclassifications of any class or series of common stock of the Company.
 
“Company” has the meaning set forth in the preface.
 
“Control” (including, with correlative meaning, the terms “Controlling,”
“Controlled by,” and “under Common Control with”) means (A) the ownership,
directly or indirectly, of more than twelve and one-half percent (12.5%) of the
voting securities of such Person, or (B) the power to otherwise direct the
management and policies of such Person whether by contract or otherwise.
 
“Demand Registrations” has the meaning set forth in Section 4(a)(i).
 
“Holders” means each of the Specified Holders, together with any spouse, issue,
parents or other relatives of any of the foregoing Persons, or trusts for the
benefit of such Persons, entities controlled by or controlling any of such
Persons, and in the event of death or incapacity of any of such Persons,
executors, heirs or testamentary legatees of such Person, so long as such Person
is holding shares of Common Stock.
 
“Inspectors” has the meaning set forth in Section 4(d)(ix).
 
“Investors” has the meaning set forth in the preface.
 
“Long-Form Registrations” has the meaning set forth in Section 4(a)(i).
 
“MTC Investor” has the meaning set forth in the preface.
 
 
20

--------------------------------------------------------------------------------

 
 
“MTC Purchase Agreement” has the meaning set forth in the Recitals.
 
“MTC Warrant” has the meaning set forth in the Recitals.
 
“New Securities” has the meaning set forth in Section 1(b).
 
“Offeror” has the meaning set forth in Section 2(a).
 
“Original Agreement” has the meaning set forth in the Recitals.
 
“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization or association, trust (including the
trustees thereof, in their capacity as such) or other entity.
 
“Personal Representations” has the meaning set forth in Section 2(a).
 
“Piggyback Registration” has the meaning set forth in Section 4(b)(i).
 
“Public Offering” means any offering by the Company of its Common Stock to the
public pursuant to an effective registration statement under the Securities Act
or any comparable statement under any similar federal statute then in force.
 
“Public Transfer” means any Transfer of Common Stock pursuant to (a) a public
offering of Common Stock pursuant to a registration statement filed by the
Company with the Commission or (b) ordinary broker’s transactions (as defined in
Section 4(4) of the Securities Act).
 
“Purchase Agreements” has the meaning set forth in the Recitals.
 
“Records” has the meaning set forth in Section 4(d)(ix).
 
“Registrable Securities” means (i) any shares of Common Stock owned by a
Stockholder (including any shares of Common Stock converted or convertible in
connection with a Public Offering) and (ii) any securities that were issued as a
dividend on or other distribution with respect to or in exchange, replacement or
in subdivision of, any such shares of common stock of the Company.  As to any
particular Registrable Securities, such securities will cease to be Registrable
Securities when (i) a registration statement with respect to the sale of such
securities will have been declared effective under the Securities Act and such
securities will have been disposed of in accordance with such registration
statement, or (ii) such securities will have been sold (other than in a
privately negotiated sale) pursuant to Rule 144 (or any successor provision)
under the Securities Act.
 
“Registration Expenses” has the meaning set forth in Section 4(f)(i).
 
“Related Fund” means, with respect to an Investor, any fund or entity that (A)
invests in securities and (B) is advised, managed or serviced by (i) such
Investor, (ii) the same investment advisor as such Investor or (iii) an
Affiliate of such Investor or such investment advisor.
 
 
21

--------------------------------------------------------------------------------

 
 
“Section 2 Notice” has the meaning set forth in Section 2(a).
 
“Section 2 Offer” has the meaning set forth in Section 2(a).
 
“Section 2 Offeror” has the meaning set forth in Section 2(a).
 
“Section 2 Period” has the meaning set forth in Section 2(a).
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Selling Holder” has the meaning set forth in Section 2(a).
 
“Short-Form Registrations” has the meaning set forth in Section 4(a)(i).
 
“Specified Holders” has the meaning set forth in the preface.
 
“Stockholder(s)” has the meaning set forth in the preface.
 
“Third Party Offer” has the meaning set forth in Section 2(a).
 
“Transfer” means to sell, assign, transfer, pledge, hypothecate, mortgage or
dispose of (whether by gift or otherwise), or in any way encumber.
 
“Warrants” has the meaning set forth in the Recitals.
 
[THE NEXT PAGE IS THE SIGNATURE PAGE.]
 
 
22

--------------------------------------------------------------------------------

 
 
 
           IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written.
 
COMPANY:                                                                        TEL-INSTRUMENT
ELECTRONICS CORP.
 
                                                                                                            By:                                                            
 
Name:                                                        
 
Title:                                                          
 
STOCKHOLDERS:
 
[   ]
 
By:           [   ]
its General Partner
 
 
By:                                                                        
                                                                   
Name:                                                                   
                                                                     
Title:                                                                     
                                                                    
 
[   ]
By:                                                                      
                                                                    
Name:                                                                 
                                                                   
Title:                                                                    
  
                                                                            
Read and Approved by: [   ]
 
 
 
                                                                            
[ESTATE OF [   ]]
 
­­­­­­­­­­­
   
____________________________________
[   ]
 
         

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE A
 
STOCKHOLDER ADDRESSES
 
[   ]


with a copy to:


[   ]


[   ]


with a copy to:


[   ]


Estate of [   ]


[   ]


with a copy to:


[Company counsel to update]


 